CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, Louis J. Reechione, of Wyckoff, and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together with the additional relief provided in this Order, pending final disposition of all ethics grievances before the District Ethics Committee,
IT IS ORDERED that:
1. Louis J. Reechione of Wyckoff, admitted to practice in this state in 1980, is temporarily suspended from the practice of law, *344effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. All funds, if any, presently existing in any New Jersey financial institution pursuant to R. 1:21-6 including but not limited to First Union National Bank Trust Account No. 2030000564886, shall be restrained from disbursement and shall be transmitted by the banks which are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court.
3. Louis J. Recchione is hereby restrained and enjoined from practicing law during the period of suspension.
4. Louis J. Recchione is hereby restrained and enjoined from disbursing funds from any of the foregoing bank accounts.
5. Louis J. Recchione shall comply with R. 1:20-20, governing suspended, disbarred or resigned attorneys.